Citation Nr: 0033126	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-48 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for congenital fusion, 
C4-C5 vertebrae, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA). 

A hearing was held at the RO in October 1995. In July 1998 
the Board remanded the case to the RO in order to schedule 
the veteran for a hearing before a Member of the Board.  The 
veteran failed to report for the hearing.


REMAND

In February 2000 the Board remanded this issue to the RO for 
additional development, to include a VA examination.  At that 
time the Board requested a VA examination by an orthopedist 
in order to determine the severity of the cervical spine 
disability to include consideration of the provisions in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The requested VA examination was conducted in April 2000.  
After reviewing the examination report the Board is of the 
opinion that more detailed findings are needed in order to 
comply with the DeLuca case.  Specifically, the report does 
not include an opinion on whether pain could significantly 
limit functional ability during flare-ups or when used 
repeatedly over a period of time as requested.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
current treatment for his cervical spine 
disability

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

3.  The RO should request the VA medical 
facility in Lake City, Florida to furnish 
copies of any additional treatment 
records covering the period from July 
2000 to the present.  

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the cervical spine 
disability.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file and a copy of 
this Remand prior to the examination.  
The examinations should include all 
necessary tests and studies.  The 
examiner is requested to obtain a 
detailed occupational history.  It is 
requested that the examination include 
range of motion testing.  The examiner is 
requested to state the normal range of 
motion of the cervical spine.

Additionally, the orthopedist should be 
requested to determine whether the 
disability exhibits weakened movement, 
excess fatigability, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time per DeLuca and the 
impact the cervical spine disability has 
on the veteran's ability to work.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
currently on appeal, to include 
consideration of 38 C.F.R. § 4.40, 4.45 
and 4.59.  See DeLuca.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




